DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-215566 and 2020-185909 was received on 17 December 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 24 November 2020 have been considered by the examiner.

Drawings
The drawings filed on 24 November 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sunaoshi (JP 2018-248200) using US PGPub 2020/0208317 A1 for translation and rejection purposes.
With regard to Claim 1, Sunaoshi discloses a recording-head position adjustment mechanism (252) configured to adjust a position of a recording head (head 1), the recording-head position adjustment mechanism comprising: 
a first support (carriage 201 and adjusting screw 253) configured to support a first end of the recording head (1) in a longitudinal direction of the recording head (Fig. 10; head 1); 
a second support (head holder 151; ¶0062-0069) configured to support a second end of the recording head (1) in the longitudinal direction (head 1; Fig. 10); and 
(252) configured to move the second support (head holder 151) with respect to the first support (carriage 201 and adjusting screw 253) in a transverse direction (Y1; Fig. 10) intersecting the longitudinal direction to adjust an inclination of the recording head (¶0067-0069).

With regard to Claim 2, Sunaoshi further discloses wherein the first support (carriage 201) is static (¶0063-0068, carriage static relative to second support), 
wherein the second support (head holder 151) includes: 
a first support portion at the second end configured to support a first edge of the recording head in the transverse direction at the second end in the longitudinal direction (Fig. 10; head holder surrounds head 1); and 
a second support portion at the second end configured to support a second edge of the recording head in the transverse direction at the second end in the longitudinal direction (Fig. 10; head holder surrounds head 1), and wherein the adjuster (252) is configured to move the first support portion (Fig. 10; ¶0066; adjuster 252 moves end of head holder 151) at the second end in the transverse direction to cause the first edge of the recording head in the transverse direction at the second end in the longitudinal direction to move following the first support portion at the second end (Fig. 10; ¶0066; adjuster 252 moves end of head holder 151) and to cause the recording head to swing around the first end in the longitudinal direction to adjust the inclination of the recording head (¶0064-0068; support shaft 251 as fulcrum, ¶0067).

With regard to Claim 3, Sunaoshi further discloses wherein the first support includes: a first support portion at the first end configured to support the first edge of the recording head in the transverse direction at the first end in the longitudinal direction (Fig. 10; head holder supports head 1 on all sides and ends); and a second support portion at the first end configured to support the second edge of the recording head in the transverse direction at the first end in the longitudinal direction (Fig. 10; head holder supports head 1 on all sides and ends).

With regard to Claim 9, Sunaoshi further discloses a recording-head module (Fig. 10) comprising: a recording head configured to discharge liquid droplets (¶0051); and the recording-head position adjustment mechanism according to claim 1 (Fig. 1 above), wherein the recording head (1) and the recording-head position adjustment mechanism (252) are unitized (Fig. 10).

With regard to Claim 11, Sunaoshi discloses an image forming apparatus (Fig. 12) comprising: a recording head (head 1) configured to discharge liquid droplets on a sheet (¶0051); the recording-head position adjustment mechanism according to claim 1 (see claim 1 above); and a conveyor configured to convey the sheet to the recording head (Fig. 12; ¶0028; ¶0071-0073).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sunaoshi, in view of Liberman et al. (US PGPub 2014/0071201 A1), hereinafter Liberman.
With regard to Claim 6, Sunaoshi does not explicitly disclose wherein the first support includes another second support portion at the first end located on an opposite side of a portion where the first support portion at the first end is located, to support another recording head adjacent to the recording head, and wherein the second support includes another second support portion at the second end located on an opposite side of a portion where the first support portion at the second end is located, to support another recording head adjacent to the recording head.
The secondary reference of Liberman discloses wherein the first support (Fig. 14; print zone; ¶0047) includes another second support portion at the first end located on an opposite side of a portion where the first support portion at the first end is located (Fig. 14; print zone has multiple support portions at all sides to accommodate and support plurality of print head assemblies 102; ¶0047), to support another recording head adjacent to the recording head (Fig. 14; print zone has multiple support portions at all sides to accommodate and support plurality of print head assemblies 102; ¶0047), and wherein the second support includes another second support portion at the second end located on an opposite side of a portion where the first support portion at the second end is located, to support another recording head adjacent to the (Fig. 14; print zone has multiple support portions at all sides to accommodate and support plurality of print head assemblies 102; ¶0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the support of Liberman, with the adjustment mechanism of Sunaoshi, in order to support plurality of heads, as taught by Liberman (¶0047-00048).

With regard to Claim 7, Sunaoshi does not explicitly disclose wherein the first support includes another first support portion at the first end located on an opposite side of a portion where the second support portion at the first end is located, to support another recording head adjacent to the recording head, and wherein the second support includes another first support portion at the second end located on an opposite side of a portion where the second support portion at the second end is located, to support another recording head adjacent to the recording head.
The secondary reference of Liberman discloses wherein the first support includes another first support portion at the first end located on an opposite side of a portion where the second support portion at the first end is located, to support another recording head adjacent to the recording head (Fig. 14; print zone has multiple support portions at all sides to accommodate and support plurality of print head assemblies 102; ¶0047), and wherein the second support includes another first support portion at the second end located on an opposite side of a portion where the second support portion at the second end is located, to support another recording head adjacent to the recording head (Fig. 14; print zone has multiple support portions at all sides to accommodate and support plurality of print head assemblies 102; ¶0047).
Liberman, with the adjustment mechanism of Sunaoshi, in order to support plurality of heads, as taught by Liberman (¶0047-00048).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sunaoshi, in view of Sunaoshi embodiment 3.
With regard to Claim 10, Sunaoshi embodiment 2 does not explicitly disclose wherein the recording head includes a plurality of recording head, and wherein the recording-head position adjustment mechanism include a plurality of recording-head position adjustment mechanisms.
Sunaoshi embodiment 3 discloses wherein the recording head includes a plurality of recording head (Fig. 11; ¶0070-0071), and wherein the recording-head position adjustment (204a) mechanism include a plurality of recording-head position adjustment mechanisms (Fig. 11; each head has adjustment mechanism as shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of recording head and plurality of mechanisms of Sunaoshi embodiment 3, with the head position adjustment mechanism of Sunaoshi embodiment 2, in order to widen the printing width and print more efficiently, as taught by Sunaoshi (Figs. 11-12). 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 4 is that applicants claimed invention includes a recording-head adjustment mechanism wherein the first support portion at the first end is a first rotator configured to slidably support a first slider of the recording head in the longitudinal direction while restricting the first slider from moving in the transverse direction with respect to the first rotator, wherein the second support portion at the first end is a second rotator configured to slidably support a second slider of the recording head in the longitudinal direction, wherein the first support portion at the second end is a third rotator configured to slidably support the first slider in the longitudinal direction while restricting the first slider from moving in the transverse direction with respect to the third rotator, and wherein the second support portion at the second end is a fourth rotator configured to slidably support the second slider in the longitudinal direction.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 5 is allowable because it depends from Claim 4.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 8 is that applicants claimed invention includes a recording-head adjustment mechanism wherein the longitudinal direction is an installation direction in which the recording head is removably installed in the recording-head position adjustment mechanism, and the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueda (US PGPub2017/0057260 A1) - discloses a recording-head position adjustment mechanism (See Fig. 3 below; ¶0034-0035) configured to adjust a position of a recording head (heads 30), the recording-head position adjustment mechanism comprising: a first support (14L) configured to support a first end of the recording head (30) in a longitudinal direction of the recording head (14L; Figs. 2-4); a second support (20) configured to support a second end of the recording head (30)in the longitudinal direction (20; Figs. 2-4); and an adjuster (see Fig. 3 below; ¶0034-0039) configured to move the second support (20) with respect to the first support (14L) in a transverse direction (Front – Rear direction), however Ueda does not disclose moving the support in a transverse direction intersecting the longitudinal direction to adjust an inclination of the recording head.


    PNG
    media_image1.png
    620
    800
    media_image1.png
    Greyscale


Jung et al. (US PGPub 2006/0238565 A1) – discloses inclination of the head, but not the support features as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853